Citation Nr: 1135209	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a separate compensable rating for a right knee disability.

2.  Entitlement to a separate compensable rating for a left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.H.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1977.  

In January 2010, the Board of Veterans' Appeals (Board) denied entitlement to service connection for hemorrhoids and denied increased evaluations for 
service-connected degenerative joint disease of the cervical spine and for varicose veins of the left popliteal area; the Board remanded the issues of whether new and material evidence has been received to reopen a claim for service connection for neuropathy of the left side of the body, entitlement to service connection for irritable bowel syndrome (IBS), entitlement to a rating in excess of 20 percent for fibrositis syndrome, entitlement to separate compensable ratings for disability of each knee, and entitlement to TDIU to the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO) for evaluation of the knees.  As a VA evaluation of the knees was conducted in July 2010, there has been substantial compliance with the January 2010 remand.

A February 2011 rating decision granted service connection for left side neuropathy and IBS as part of the Veteran's service-connected fibrositis syndrome, which was assigned the maximum schedular rating of 40 percent effective October 13, 2004.  Consequently, the issue of an increased rating for fibromyalgia and the service connection issues on appeal have been granted and are no longer part of the Veteran's appeal.  This rating decision denied separate compensable ratings for each knee and denied TDIU.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in October 2009, and a copy of the transcript is of record.

The issue of TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  No pathology of the right knee separate from the Veteran's fibrositis was found on VA examination in July 2010.

2.  No pathology of the left knee separate from the Veteran's fibrositis was found on VA examination in July 2010.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate compensable evaluation for 
service-connected right knee disability have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5025, 5257-5261 (2010).  

2.  The criteria for the assignment of a separate compensable evaluation for 
service-connected left knee disability have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5025, 5257-5261 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). A letter was sent to the Veteran in February 2005, prior to adjudication, which informed her of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information she was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

A March 2006 letter provided information concerning effective dates that could be assigned if her IR claim was granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A pertinent VA examination was conducted in July 2010.  

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the October 2009 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010).
All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims, including at her December 2007 RO and October 2009 travel board hearings.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2009).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  


Schedular Criteria

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. §  4.71a, Diagnostic Code 5025 (2010).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Diagnostic Code 5261, limitation of extension, of the leg provides a 
non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).


Analysis

The Veteran has contended, including at her October 2009 travel board hearing, that her service-connected knee disabilities are severe enough to warrant separate compensable ratings.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeals will be denied.

The Veteran was granted service connection for chondromalacia of each knee and for low back strain by rating decision in December 1977, and she was assigned separate 10 percent ratings for each disability effective August 15, 1977.  A February 1979 rating decision combined the Veteran's service-connected knee and back symptoms into a single disability, fibrositis syndrome, and assigned a 30 percent rating effective August 15, 1977 and a 40 percent rating effective July 19, 1978.  A January 1981 rating decision reduced the Veteran's 40 percent rating for fibrositis syndrome to 20 percent, effective April 1, 1981.  The current claims for increase was received by VA in October 2004; the claims were denied by rating decision in September 2005.  The Veteran timely appealed.  

VA and private treatment records dated prior to July 2010 reveal complaints of pain, including of the knees, but do not include clinical findings involving the knees. 

On VA evaluation in July 2010, it was noted that the claims files had been reviewed.  The Veteran complained of constant pain all over her body, including the knees, accompanied by paresthesias of the arms and legs.  She noted tender points in each knee at the medial fat pad proximal to the joint line.  The Veteran declined to do range of motion of the knees due to pain.  X-rays of the knees did not reveal any bone injury; there was mild spurring of the right lateral tibial spine.  Fibromyalgia was diagnosed.  The examiner noted that there was no objective evidence of knee joint pathology.  

The Veteran testified at her personal hearing before the undersigned Veterans Law Judge in October 2009 that she has bilateral knee pain and disability.  

The Board concludes that a separate compensable evaluation is not warranted for either of the Veteran's knees because the ratings under Diagnostic Code 5025 include musculoskeletal pain and tenderness and because VA examination of the knees in July 2010 did not find any knee pathology.  In fact, the Veteran is currently assigned the maximum schedular rating for fibrositis, which includes knee pain due to fibromyalgia.  There is no evidence of separate knee disability, such as decreased limitation of extension or flexion, subluxation, instability, or locking

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report her knee symptoms.  Her complaints are credible.  The Veteran's complaints have been considered in evaluating the disabilities at issue.  However, on examination the Veteran refused to perform range of motion of the knee so the examiner was not able to determine whether there was limitation of flexion or extension.  Further, the medical evidence indicates that her knee pain is due to fibromyalgia and that, therefore, a separate compensable rating for either knee is not warranted, as discussed above.  

The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for separate compensable ratings for her service-connected bilateral knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A separate compensable rating for service-connected right knee disability is denied.

A separate compensable rating for service-connected left knee disability is denied.


REMAND

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2010).

The Veteran is currently service connected for fibrositis syndrome, 40 percent disabling; degenerative joint disease of the cervical spine, 30 percent disabling; and varicose veins of the left popliteal area, 10 percent disabling.  Her combined rating is 60 percent.  Therefore, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.

Because the Veteran's combined rating in this case fails to meet the schedular percentage standards of section 4.16(a), her claim for a total rating may be considered only on an extraschedular basis under section 4.16(b) (2010).  Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to the proper official is warranted.  See 38 C.F.R. § 4.16(b); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance, but the Board is not precluded from considering whether referral to the VA officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 1996).

The issue of entitlement to TDIU based on the provisions of 38 C.F.R. § 4.16(b) has been reasonably raised by the record but has not been considered by the appropriate VA official.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has complained of excruciating pain due to her service-connected fibrositis and cervical spine disability, and her fibrositis was assigned the maximum schedular rating of 40 percent by rating decision in February 2011.  It was noted in December 2007, by S.R. Parsley, D.O., that the Veteran's medical problems rendered her unable to work.  As the medical problems listed by Dr. Parsley included some nonservice-connected disorders, it is not clear if the Veteran's service-connected conditions alone would render her unemployable.  

Therefore, the case is remanded to the RO for referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should refer the Veteran's claim for TDIU to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. 
§ 4.16(b).  If the determination remains adverse to the Veteran, the Veteran should be provided a supplemental statement of the case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  The Veteran and her representative should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


